Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “verify, via a principal component analysis of the sensor data, the position matches one of a path position associated with the desired path or a destination position associated with the desired destination object” in lines 32-34. The steps/procedure taken to perform this function are not described by the original disclosure with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The instant specification mentions “principal component analysis” at paragraphs [120] and [133], but there is not a showing of a particular way in which sensor data is analyzed according to principal component analysis such that a result of verifying the position is achieved as claimed. Nor is there a specific showing of the particular variables, attributes, features, and/or types of sensor data being analyzed according to principal component analysis such that a result of verifying the position is achieved as claimed. Though one of ordinary skill could recognize many different ways in which principal component analysis may be performed on sensor data, the ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the inventor performs the function are not disclosed. The inventor has not shown possession of the claimed invention at the time the application was filed.
Claims 2-15 are rejected at least for failing to resolve the deficiencies of their rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2020/0258400 A1) in view of Konanur et al. (US 2019/0034868 A1), Harris et a. (US 2017/0275023 A1), Brockers et al. (US 2020/0130864 A1), and Rose et al. (US 2020/0050217 A1).
As to claims 1, 16, Yuan teaches a multispectral sensor suite (Yuan: One or more sensors may include a camera, video camera, light detection and ranging (LIDAR), depth sensor, ultra-sonic sensor, radar, and other sensors.  – [26]) onboard an autonomous aircraft (Yuan: a UAV comprises the sensors – [7]) including at least one of: a vision system, RADAR, LIDAR, and a mapping system;	an object identification and positioning system (Yuan: a computer system for interpreting the sensor inputs – [26]) associated with the MS sensor suite, the object identification and positioning system including at least one processor and a storage (Yuan: A computer system can include a processor, a memory, and a non-transitory computer-readable medium – [23]);	a  semantic map provides a detailed map of the environment including semantic information in the map about objects and conditions on the ground. – [25]; e.g. 311, F.4) within the storage configured to communication with the at least one processor, the A semantic map provides a detailed map of the environment including semantic information in the map about objects and conditions on the ground.  – [25]; The semantic map may include 2D and/or 3D data, including information about topography and structures. The semantic map may comprise semantic information about ground events (comprising ground objects and conditions) that are temporary, permanent, or semi-permanent. Each ground event may comprise a name, description, type, and coordinates (X, Y, Z) of the event's location. The name of the ground event may identify it and the type may categorize the ground event into a general type. The description of the ground event may provide further information about the ground event. – [59]);	a tangible, non-transitory memory within the storage (Yuan: The memory and non-transitory medium can store instructions for performing methods and steps described herein. – [23]) configured to communicate with the at least one processor, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the at least one processor, cause the at least one processor to:	receive sensor data from at least two sensors of the autonomous aircraft sensor suite (Yuan: Localization may be performed by the localization system by applying the sensor data of the UAV. Perception may be performed by the perception system by applying the sensor data of the UAV. – [7]; Perception system may comprise an object detection system for detecting objects in the environment. – [61]);	compare the received at least one attribute to the historical object data, and identify the sensed object if the at least one attribute comparison results in a match (Yuan: As a result of localization and perception, ground objects and conditions are identified. – [7]; Recognizable ground objects may be detected like buildings, trees, signs, and topographical features to help localize the UAV by comparing the ground objects detected by the perception system with known ground features in the semantic map – [63]; For example, the perception system may be used to detect recent changes to the environment, such as new buildings, roads, or street signs, or be used to detect the real-time presence of vehicles, people, and other moving objects. The perception system may also be used to detect whether vehicles and other objects are currently moving or stationary, and thus whether it is allowed to fly over them (when stationary) or not (when moving).  – [26]).	Worth noting, Yuan does teach determine a position of the autonomous aircraft (Yuan: The localization generates a coordinate location of the drone in 3D space comprising X, Y, and Z coordinates and an orientation comprising rotation information in 3D space. – [69]); and command an autopilot (Yuan: The UAV flies along the flight path autonomously or partially autonomously – [79]) to manipulate at least one autonomous aircraft flight control (Yuan: Updating the flight path of the UAV based on the ground events observed based on localization and perception – [72]; The resulting updated flight path is then used for flight control of the UAV in flight – [74]).	However, Yuan may not explicitly disclose “receive a flight plan, the flight plan including a desired path and a desired destination object”; “the sensor data being at least one first attribute of a sensed object within a first spectra and at least one second attribute of the sensed object within a second spectra, the first spectra diverse from the second spectra; determine which sensors of the autonomous aircraft sensor suite are the at least two sensors based on a sensor hierarchy, the sensor hierarchy based at least on a flight analysis of the autonomous aircraft at least one of: an altitude, a mission, a speed and a sensor fidelity; compare the received at least one first attribute and the at least one second attribute from the at least two sensors to the historical object data; identify the sensed object if the at least one first attribute comparison or the at least one second attribute comparison results in a match”; “determine one of a bearing, a range, and an altitude delta (BRA) between the identified object and the autonomous aircraft; determine a position and a trajectory of the autonomous aircraft based on the identification of the sensed object and the BRA; verify, via a principal component analysis of the sensor data, the position matches one of a path position associated with the desired path or a destination position associated with the desired destination object; command an autopilot to manipulate at least one autonomous aircraft flight control based on one of the position, the trajectory, and the verification.”  	In a related invention, Konanur teaches receive a flight plan (a manifest including manifest data is received – [58]), the flight plan including a desired path and a desired destination object (manifest data may include a destination location, map coordinates, landmarks, flight path(s), flight schedule(s), etc.) – [56]).	It would have been obvious to incorporate the teachings of Konanur into the system of Yuan in order to receive a flight plan including a desired path and a desired destination object as described. The motivation being to better define flights and to provide more efficient planning. For example, data processing may be reduced by limiting the receipt of data to only that which is relevant to anticipated flight.		However, Yuan and Konanur may not explicitly disclose “the sensor data being at least one first attribute of a sensed object within a first spectra and at least one second attribute of the sensed object within a second spectra, the first spectra diverse from the second spectra; determine which sensors of the autonomous aircraft sensor suite are the at least two sensors based on a sensor hierarchy, the sensor hierarchy based at least on a flight analysis of the autonomous aircraft at least one of: an altitude, a mission, a speed and a sensor fidelity; compare the received at least one first attribute and the at least one second attribute from the at least two sensors to the historical object data; identify the sensed object if the at least one first attribute comparison or the at least one second attribute comparison results in a match”; “determine one of a bearing, a range, and an altitude delta (BRA) between the identified object and the autonomous aircraft; determine a position and a trajectory of the autonomous aircraft based on the identification of the sensed object and the BRA; verify, via a principal component analysis of the sensor data, the position matches one of a path position associated with the desired path or a destination position associated with the desired destination object; command an autopilot to manipulate at least one autonomous aircraft flight control based on one of the position, the trajectory, and the verification.”    		In a related invention, Harris teaches the plurality of historical object data includes MS object data from at least two diverse spectra; receive sensor data from at least two sensors, the sensor data being at least one first attribute of a sensed object within a first spectra and at least one second attribute of the sensed object within a second spectra, the first spectra diverse from the second spectra; compare the received at least one first attribute and the at least one second attribute from the at least two sensors to the historical object data; identify the sensed object if the at least one first attribute comparison or the at least one second attribute comparison results in a match (visible spectrum data is compared to infrared spectrum data to measure a confidence of identifying an object having known signatures, w.r.t [76], [77], [78], [79], [80], [81], [82], [83]; and also w.r.t [72], [73]). 	It would have been obvious to incorporate the teachings of Schneider into the system of modified Yuan such that the plurality of historical object data includes MS object data from at least two diverse spectra and in order to receive sensor data from at least two sensors of the autonomous sensor suite, sensor data being at least one first attribute of a sensed object within a first spectra and at least one second attribute of the sensed object within a second spectra, the first spectra diverse from the second spectra; compare the received at least one first attribute and the at least one second attribute from the at least two sensors to the historical object data; identify the sensed object if the at least one first attribute comparison or the at least one second attribute comparison results in a match as described. The motivation being to more accurately identify objects.	However, Yuan, Konanur, and Harris may not explicitly disclose “determine which sensors of the autonomous aircraft sensor suite are the at least two sensors based on a sensor hierarchy, the sensor hierarchy based at least on a flight analysis of the autonomous aircraft at least one of: an altitude, a mission, a speed and a sensor fidelity” and “determine one of a bearing, a range, and an altitude delta (BRA) between the identified object and the autonomous aircraft; determine a position and a trajectory of the autonomous aircraft based on the identification of the sensed object and the BRA; verify, via a principal component analysis of the sensor data, the position matches one of a path position associated with the desired path or a destination position associated with the desired destination object; command an autopilot to manipulate at least one autonomous aircraft flight control based on one of the position, the trajectory, and the verification.”	In a related invention, Brockers teaches determining which sensors of the autonomous aircraft to use based on a senor hierarchy, the sensor hierarchy based at least on a flight analysis of the autonomous aircraft at least one (GPS navigation is used at safe altitudes during a mission, vision-based navigation is used for landing after executing the mission; [70], [71]) of: an altitude, a mission, a speed and a sensor fidelity.	It would have been obvious to incorporate the teachings of Brockers into the sytem of modified Yuan in order to determine which sensors of the autonomous aircraft sensor suite are the at least two sensors (Brockers: vision-based landing; Harris: Descent Process) based on a sensor hierarchy, the sensor hierarchy based at least on a flight analysis of the autonomous aircraft at least one of: an altitude, a mission, a speed and a sensor fidelity as described. The motivation being to improve accuracy during landing descents.	In a related invention, Rose teaches determine one of a bearing, a range, and an altitude delta between the identified object and the autonomous aircraft, and determine a position and a trajectory of the autonomous aircraft based on the identification of the sensed object and the BRA (Rose: determine poses of the aircraft relative to a landing site (or other target), and pose trajectories of the aircraft relative to a landing site (or other target) – [29]; also see [62], [63], [64]);	verify the position matches one of a path position associated with the desired path or a destination position associated with the desired destination object; command an autopilot to manipulate at least one autonomous aircraft flight control based on one of the position, the trajectory, and the verification (Rose: The computing system can generate instructions for control of the aircraft and verification of appropriate pose relative to a desired runway, which can be beneficial if there are multiple parallel runways and/or taxiways about the desired runway for landing. – [80]; also note update flight control instructions as new data is received and processed.  – [42])	It would have been obvious to incorporate the teachings of Rose into the system of modified Yuan as described. The motivation being to provide more robust localization.	Concerning claim 1 in particular, Konanur teaches principal component analysis of the sensor data ([62]).	It would have been obvious to incorporate the teachings of Kanoanur into the system of modified Yuan in order to perform principal component analysis of the sensor data. The motivation being to reducing analysis to only the most relevant data and thereby increasing processing speed.
As to claim 2, the combination teaches the system for multispectral sensor-based positioning of claim 1, wherein the VS further includes one of a color sensor (Yuan: a red, green, and blue (RGB) camera – [43]), an infrared sensor, a temperature sensor, and a texture sensor.
As to claim 3, the combination teaches the system for multispectral sensor-based positioning of claim 1, wherein the desired path includes a path comprising a plurality of desired objects usable as navigation aids along the desired path (Yuan: a method for generating and updating a flight path is performed based on ground-awareness. – [5]; Konanur: manifest data may include a destination location, map coordinates, landmarks, flight path(s), flight schedule(s), etc.) – [56]).
As to claim 4, the combination teaches the system for multispectral sensor-based positioning of claim 1, wherein the desired destination object includes one of an airfield, a land-based landing surface, a sea-based landing surface, or an aircraft (Yuan: [35]; Rose: [47]).
As to claims 5, 17, the combination teaches the invention of claims 1, 16, respectively; and	wherein verify the position matches one of the desired path or the desired object further includes a verification of position based on one of 	an object attribute received via a second sensor data (e.g. Rose: In relation to detection of airport lighting systems for landing site localization relative to airport lighting, the camera subsystem 111 can include one or more filters optically coupled to the sensors and configured to detect spectra of light emitted from airfield landing systems (e.g., lighting systems in accordance with Federal Aviation Administration Advisory Circular 150/5345-46E). – [24]), 	an object attribute descriptive of a position of the object (e.g. Yuan: ground events (comprising ground objects and conditions) may comprise a name, description, type, and coordinates (X, Y, Z) of the event's location.  – [59]), and 	an object attribute representative of an appearance of the object to a sensor in a specific electromagnetic frequency band (e.g. Rose: In relation to detection of airport lighting systems for landing site localization relative to airport lighting, the camera subsystem 111 can include one or more filters optically coupled to the sensors and configured to detect spectra of light emitted from airfield landing systems (e.g., lighting systems in accordance with Federal Aviation Administration Advisory Circular 150/5345-46E). – [24]).
As to claim 6, the combination teaches the system for multispectral sensor-based positioning of claim 1, wherein the VS further includes at least two (Rose: Multiple cameras can be used for system redundancy – [25]) stereoscopic cameras (Rose: The camera subsystem can be configured for stereoscopic images – [27]) mounted externally on the autonomous aircraft (Rose: The camera(s) can be coupled to an exterior portion of the aircraft – [25]).
As to claim 7, the combination teaches the system for multispectral sensor-based positioning of claim 1, wherein the VS further includes an illuminator configured for transmission of a signal receivable by at least one sensor (Yuan: [45]; Rose: the system can include a light emitting subsystem that operates to detect light responsive (e.g., reflective, scattering, absorbing, etc.) objects positioned relative to a flight path of the aircraft).
As to claim 9, the combination teaches the system for multispectral sensor-based positioning of claim 1, wherein the at least one first or second attribute of the sensed object further comprises at least one of a shape, a size, a texture, a reflectivity level, a radar cross section, a color, and a three-dimensional position relative to a datum, the datum includes a vertical geodetic reference datum or a horizontal geodetic reference datum (see Harris: [80], w.r.t. overall signature).
As to claim 11, the combination teaches the system for multispectral sensor-based positioning of claim 1, wherein the sensed object includes at least one of a terrain object, a geographical object, a natural object, a man-made object, a MS runway identification, a navigation aid constellation, an airport prepared surface, a landing surface, a flight deck, an aircraft, or a target of interest (Yuan: [35]; Rose: [47]; Harris: [83]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Konanur, Harris, and Rose as applied to claim 1 above, and further in view of Turung (US 2010/0174426 A1).
As to claim 8, the combination teaches the system for multispectral sensor-based positioning of claim 1.	However, “wherein command an autopilot to manipulate at least one autonomous aircraft flight control based on the verification further includes commanding a maneuver to a predetermined altitude if the verification results in a non-match.”	In a related invention, Turung teaches wherein command an autopilot to manipulate at least one autonomous aircraft flight control based on the verification further includes commanding a maneuver to a predetermined altitude if the verification results in a non-match (see abstract, [55]).	It would have been obvious to incorporate the teachings of Turung into the system of modified Yuan as described. The motivation being to increase safety. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Konanur, Harris, and Rose as applied to claim 1 above, and further in view of Zhou et al. (US 2017/0083748 A1).
As to claim 10, the combination teaches the system for multispectral sensor-based positioning of claim 1.	However, wherein “determine one of a BRA between the identified object and the autonomous aircraft further includes an analysis of a motion flow between a first sensed object and a second sensed object” may not be explicitly described.	In a related invention, Zhou teaches determine one of a BRA between the identified object and the autonomous aircraft further includes an analysis of a motion flow between a first sensed object and a second sensed object ([54]).	It would have been obvious to incorporate the teachings of Zhou into the system of modified Yuan as described. The motivation being to better define surroundings. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Konanur, Harris, and Rose as applied to claim 1 above, and further in view of Karins et al. (US 2012/0143808 A1).
As to claim 12, the combination teaches the system for multispectral sensor-based positioning of claim 1; and wherein identify the sensed object further comprises a comparison of the sensed at least one first or second attribute with the historical object data, the comparison including .

Claims 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Konanur, Harris, and Rose as applied to claims 1, 16, above, and further in view of Dupray et al. (US 2017/0069214 A1).
As to claim 14, the combination teaches the system for multispectral sensor-based positioning of claim 1.	However, “wherein the object identification and positioning system determines which sensor of the autonomous aircraft sensor suite is the at least one sensor based on a sensor hierarchy, the sensor hierarchy based at least on a flight analysis” may not be explicitly disclosed.	In a related invention, Dupray teaches wherein the object identification and positioning system determines which sensor of the autonomous aircraft sensor suite is the at least one sensor based on a sensor hierarchy, the sensor hierarchy based at least on a flight analysis (Dupray: [368]).	It would have been obvious to incorporate the teachings of Dupray into the system of modified Yuan as described. The motivation being to increase measurement reliability.
As to claim 15, the combination teaches the invention of claim 14; wherein the flight analysis includes an analysis of the autonomous aircraft at least one of: an altitude, a mission, a speed and a sensor fidelity (Dupray: [368]).
As to claim 18, the combination teaches the method for multispectral sensor-based positioning of an autonomous aircraft of claim 16.	However, “wherein receiving sensor data from at least one sensor further comprises a phase of flight analysis and a determination of a sensor hierarchy, each based on at least one of an altitude, a mission, a speed, and a sensor fidelity” may not be explicitly disclosed.	In a related invention, Dupray teaches wherein receiving sensor data from at least one sensor further comprises a phase of flight analysis and a determination of a sensor hierarchy, each based on at least one of an altitude, a mission, a speed, and a sensor fidelity (Dupray: [368]). 	It would have been obvious to incorporate the teachings of Dupray into the system of modified Yuan as described. The motivation being to increase measurement reliability.
As to claim 19, the combination teaches the method for multispectral sensor-based positioning of an autonomous aircraft of claim 18, further including determining which sensor of the autonomous aircraft sensor suite is the at least one sensor based on the sensor hierarchy (Dupray: [368]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, Konanur, Harris, Rose, and Dupray as applied to claim 18 above, and further in view of Rangarajan (US 2017/0269611 A1).
As to claim 20, the combination teaches the method for multispectral sensor-based positioning of an autonomous aircraft of claim 18.	However, “wherein commanding an autopilot further includes commanding a pitch and pitch rate, a roll and roll rate, a yaw and yaw rate, rate of climb, and a rate of descent” may not be explicitly disclosed.	In a related invention, Rangarajan teaches wherein commanding an autopilot further includes commanding a pitch and pitch rate, a roll and roll rate, a yaw and yaw rate, rate of climb, and a rate of descent (the command issued may be a rate of turn, a rate of climb, a rate of descent, a roll rate, a pitch rate, and a yaw rate. – [9]; note commanding a pitch rate reads on commanding a pitch, the same applies for roll and yaw).	It would have been obvious to incorporate the teachings of Rangarajan into the system of modified Yuan as described. The motivation being to provide better control.


Response to Arguments
Applicant's arguments filed 5/4/22 with respect to the rejection(s) of claim(s) under 35 U.S.C. 112 have been fully considered but they are not persuasive.
Applicant argues, beginning on page 8, that the inventor has shown possession because “a skilled Doctor of Aerospace Engineering may recognize how the inventor performs the function of data analysis. However, the argument is not persuasive at least because the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). See MPEP 2163.02.	Moreover, applicant’s argument that the location of the items shown in Fig. 14 are the principle components is not expressly supported by the specification as originally filed. Rather, the specification merely states that these objects may make up some principle components available for analysis. However, the particular principle components are not disclosed to be the locations of those objects. Given that the invention deals with object detection using multiple spectra, one of ordinary skill would not understand what particular principle components the inventor had in mind at the time of original filing. 

Applicant’s arguments with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brockers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                        /ADAM D TISSOT/                                                                                                   Primary Examiner, Art Unit 3663